UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2297


MARC STOUT,

                    Plaintiff - Appellant,

             v.

REYES, Sgt. Fredericksburg Sheriff’s Dept,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:21-cv-00896-LO-IDD)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Stout, Appellant Pro Se. John P. O’Herron, THOMPSON MCMULLAN PC,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marc Stout appeals the district court’s orders denying relief on his 42 U.S.C. § 1983

complaint, denying reconsideration, and denying leave to amend. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Stout v. Reyes, No. 1:21-cv-00896-LO-IDD (E.D. Va. Oct. 28, 2021; Nov. 9,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2